  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


TONY TERRELL MOSES, SR.,           )
                                   )
     Petitioner,                   )
                                   )             CIVIL ACTION NO.
     v.                            )               3:11cv625-MHT
                                   )                    (WO)
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )


                              ORDER

    This cause is now before the court on petitioner's

notice of appeal (doc. no. 39), which the court is

treating as a motion to proceed on appeal in forma

pauperis.

    28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies    in   writing   that       it   is    not   taken   in   good

faith."     In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,
369    U.S.     438,    445   (1962),    or   "has   no    substantive

merit."       United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam), cert.

denied, 454 U.S. 903 (1981); see also Rudolph v. Allen,

666 F.2d 519, 520 (11th Cir. 1982) (per curiam), cert.

denied, 457 U.S. 1122 (1982); Morris v. Ross, 663 F.2d

1032    (11th    Cir.    1981),   cert.   denied,    456    U.S.   1010

(1982).       Applying this standard, this court is of the

opinion that the petitioner's appeal is without a legal

or factual basis and, accordingly, is frivolous and not

taken in good faith.              See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).

                                   ***

       Accordingly, it is ORDERED that the petitioner's

motion to proceed on appeal in forma pauperis be and is

hereby denied; and that the appeal in this cause be and


                                    2
is    hereby   certified,     pursuant   to   28    U.S.C.

§ 1915(a)(3), as not taken in good faith.

     DONE, this the 5th day of February, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
